 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   KAHEAL PARRISH,                                    Case No. 1:19-cv-00490-BAM (PC)
12                       Plaintiff,                     ORDER DIRECTING CLERK OF COURT TO
                                                        RANDOMLY ASSIGN DISTRICT JUDGE TO
13           v.                                         ACTION
14   BUGARIN, et al.,                                   FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING PLAINTIFF’S MOTION
15                       Defendants.                    FOR LEAVE TO PROCEED IN FORMA
                                                        PAUPERIS BE DENIED
16
                                                        (ECF Nos. 2, 6)
17
                                                        FOURTEEN (14) DAY DEADLINE
18

19           Plaintiff Kaheal Parrish (“Plaintiff”) is a state prisoner proceeding pro se in this civil

20   rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on April 15, 2019,

21   together with a motion requesting leave to proceed in forma pauperis pursuant to 28 U.S.C.

22   § 1915. (ECF Nos. 1, 2.) A certified copy of Plaintiff’s trust account statement was filed on

23   April 16, 2019. (ECF No. 6.)

24           Examination of these documents reveals that Plaintiff is able to afford the costs of this

25   action. Specifically, during the prior six months Plaintiff has held an average monthly balance of

26   $8,956.88 in his account. His current balance is $7,175.11.

27           Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a

28   District Judge to this action.
                                                        1
 1          Further, it is HEREBY RECOMMENDED that:

 2          1. The motion to proceed in forma pauperis (ECF No. 2) be DENIED; and

 3          2. Plaintiff be ORDERED to pay the $400 initial filing fee in full to proceed with this

 4               action.

 5          These Findings and Recommendations will be submitted to the United States District

 6   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

 7   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

 8   file written objections with the court. The document should be captioned “Objections to

 9   Magistrate Judge’s Findings and Recommendation.” Plaintiff is advised that the failure to file

10   objections within the specified time may result in the waiver of the “right to challenge the

11   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

12   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

13
     IT IS SO ORDERED.
14

15      Dated:     April 19, 2019                             /s/ Barbara   A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
